Order entered May 21, 2014




                                          In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                   No. 05-14-00601-CV

                      IN RE RUBEN GARCES MORENO, Relator

               Original Proceeding from the Criminal District Court No. 4
                                 Dallas County, Texas
                           Trial Court Cause No. F-0251303

                                        ORDER
       Based on the Court’s opinion of this date, we DISMISS realtor’s petition for writ of

mandamus. We ORDER relator to bear the costs of this original proceeding.


                                                   /s/   LANA MYERS
                                                         JUSTICE